EXHIBIT TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three months ended September 30, Six months ended September 30, 2009 2008 2009 2008 Consolidated income before provision for income taxes $509 $25 $793 $712 Fixed charges: Interest1 $618 $642 $1,117 $685 Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 4 4 Total fixed charges 620 644 1,121 689 Earnings available for fixed charges $1,129 $669 $1,914 $1,401 Ratio of earnings to fixed charges 1.82 1.04 1.71 2.03 1 Components of interest expense are discussed under “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations,
